Citation Nr: 1513308	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  12-03 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel







INTRODUCTION

The Veteran had active military service February 1975 to February 1981 and from March 2002 to July 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, denied service connection for a lumbar spine disability. 

In his February 2012 substantive appeal (VA Form 9), the appellant requested a Board videoconference hearing.  A hearing was scheduled in July 2013; however, he failed to report for the hearing.  As such, the hearing request is considered withdrawn.  See 38 C.F.R. §§ 20.702(d), 20.704(d) (2014).

This matter was previously before the Board in September 2014 where it was remanded for further development.


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's lumbar spine disability had its onset during military service or is other related to such service.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In this case, VA's duty to notify the Veteran was satisfied prior to the initial rating decision through a notice letter dated in December 2009 that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claim of service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  He was also apprised of how VA determines disability ratings and effective dates.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

Pursuant to the Board September 2010 remand directives, the Veteran was provided a VA examination in November 2014, which is adequate for the purposes of determining service connection as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There has been substantial compliance with the Board's previous remand, and adjudication of the instant claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element, in the case of a listed chronic disease, is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled on other grounds); cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.  

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a)-(b).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether it is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran contends that his lumbar spine disability is due to an in-service injury.

A review of the appellant's service treatment records (STRs) indicates that he reported low back pain in October 1978.  He was assessed with a thoracic paraspinal right to mid right trapezius strain.  Subsequent STRs are negative for treatment for or complaints of back pain.  Notably, in an April 1981 examination and report of medical history, the appellant denied recurrent back pain.  Additionally, in a June 2002 post deployment medical record, the Veteran again denied recurrent neck or back pain or any other back problems.

Private treatment records note an extensive history of complaints of and treatment for back pain and a diagnosis of disc herniation of the lumbar spine.  In January 2007, the Veteran filed a workers' compensation claim after he slipped and fell down 3 steps causing injury to his lumbar spine.  Records dated in October 2007 note treatment for low back pain after the appellant stepped into a grounding cable at work.  In records dated in April 2009, the appellant reported back pain after lifting boxes for work.  Notably, in a September 2009 private opinion, the physician reported that the appellant's low back pain began in January 2007 following a work injury.

The Veteran was afforded a VA examination in November 2014.  The examiner determined that it was less likely than not that the Veteran's lumbar spine disability was incurred in or caused by the claimed in-service injury, event or illness.  He noted that the trapezius strain was anatomically unrelated to the lumbar back pain.  He further determined that the lumbar back pain was likely due to the 2007 incident of slipping on icy stairs and striking his lower back.

Analysis

While the record demonstrates that the Veteran currently suffers from a lumbar spine disability, the weight of the evidence is against a link between the current disability and disease or injury during military service.  In this regard, service treatment records note treatment for a back injury; however, the weight of the record shows that such injury was acute and transitory, resolving without residuals, as based on the Veteran's denial of symptomatology in reports of medical history, to include at separation.  Objective findings were also normal at that time.  Additionally, the VA examiner determined that the appellant's current lumbar spine disability is anatomically not related to the in-service injury.  The VA examiner further indicated that the lumbar spine condition was likely due to the 2007 incident of slipping on icy stairs and striking his lower back.  Notably, the appellant's private physician also reported that the lumbar pain began after the January 2007 work related incident.  Such opinion was supported by a clear rationale and is deemed probative.  The Veteran himself is not competent to speak to etiology in this case, as he does not have the requisite medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Board acknowledges the Veteran's reports indicating his current lumbar spine disability is the result of his in-service back injury.  He is competent to offer evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, his statements of continuity are not deemed to be credible here, because the overall record is not consistent with such assertions.  Rather, the record shows no complaints of back pain at separation from service and includes private medical records revealing an onset of symptomatology in 2007, long after discharge from active duty.

In sum, the most probative evidence shows that the Veteran's lumbar spine disability is not related to military service.  Therefore, the preponderance of the evidence is against the Veteran's claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990)

ORDER

Entitlement to service connection for a lumbar spine disability is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


